Citation Nr: 1514493	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-49 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a skin disability, claimed as cellulitis of the groin.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to an effective date earlier than February 27, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gerald A. Kiehl, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript is of record and has been reviewed. 

In April 2011, the Board reopened service connection claims for cellulitis of the groin, a bilateral leg disability, and PTSD; and remanded those reopened claims, as well as the service connection claim for low back disability for further development.

In a May 2012 rating decision, the RO granted service connection for PTSD, assigning a 50 percent rating effective February 27, 2008; this award represents a complete grant of the benefits sought with respect to the psychiatric claim.

In August 2013, the Veteran executed a new power-of-attorney appointing the above-named Agent as his representative in this case.  This Agent's representation is limited to service connection claims.  The claim has since returned for further appellate consideration.

As noted above, the RO awarded service connection for PTSD in a May 2012 rating decision.  In a July 2012 statement addressed to the RO, the Veteran expressed disagreement with the assigned effective date for the grant of service connection. Because the filing of a notice of disagreement initiates appellate review, the matter of an earlier effective date must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against a finding that the Veteran's currently diagnosed low back disability had its onset in service or is otherwise related to active duty, to include the reported in-service back injury; arthritis of the low back was not exhibited within the first post-service year and symptoms of arthritis have not been continuous since service separation.

2.  Herbicide exposure during service is presumed as the Veteran had qualifying service in the Republic of Vietnam. 

3.  The weight of the competent and probative evidence is against a finding that the Veteran's bilateral leg disability had its clinical onset in service or is otherwise related to active duty; peripheral neuropathy was not exhibited within the first post-service year and symptoms of peripheral neuropathy have not been continuous since service separation.

4.  Early-onset peripheral neuropathy, which is a disease associated with herbicide exposure, is not shown.  The Veteran's delayed onset peripheral neuropathy is not presumed to have been due to exposure to herbicide agents during service. 

5.  The medical evidence does not relate the Veteran's skin disability, currently diagnosed as tinea cruris, to his active service.  

6.  The medical evidence does not demonstrate any recurrences of cellulitis since service, and a current diagnosis of cellulitis is not shown.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria to establish service connection for a skin disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria to establish service connection for a bilateral leg disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Throughout the pendency of this appeal to include the petitions to reopen the bilateral leg and cellulitis claims, the Veteran was provided notice letters in June 2008, August 2009, May 2011, and February 2012.  Collectively, the letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA  He was also advised as to how disability ratings and effective dates are assigned.  After all notice was provided to him, his claims were readjudicated by way of May and June 2012 supplemental statements of the case (SSOCs). He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's STRs, service personnel records, VA and private medical evidence, records from the Social Security Administration (SSA), a hearing transcript, and various lay statements.  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the May 2010 Board hearing, the VLJ identified the issues on appeal.  Based, in part, on the hearing testimony, the Board remanded the claims for further development, to include providing the Veteran with additional VA examinations.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.


III.  Pertinent Laws and Regulations For Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran is currently diagnosed with degenerative joint disease (i.e., arthritis) of the lumbar spine and peripheral neuropathy (i.e., an organic disease of the nervous system, and each of those disabilities are considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

However, neither the Veteran's current diagnoses of degenerative disc disease nor his tinea cruris are considered a  "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d at 1331. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and peripheral neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, the Veteran's service personnel records indicate that he served in the Republic of Vietnam from May 1969 to May 1970.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.   

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  Previously, these diseases included acute and sub-acute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2014).  However, this regulation has been amended to read "early-onset peripheral neuropathy."  The requirement that the neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent remains unchanged.  Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763, 54766 (September 6, 2013) (to be at 38 C.F.R. § 3.309(e)).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); see, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.   Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Low Back Disability

The medical evidence demonstrates that the Veteran has a low back disability, currently diagnosed as degenerative joint and disc disease.  See VA treatment records beginning in October 2008; June 2008 MRI report from Spartanburg Regional Medical Center; April 2009 letter provided by Spartanburg Neurosurgical Institute, P.A.; June 2009 records from Westmoreland, Hicklin, and Corey; SSA records; March 2012 VA examination report.

The Veteran alleges that he initially hurt his back during basic training, and then re-injured his back when a two-and-a half ton truck accidentally pinned him to the wall of a bunker.  See, i.e., December 1984 Agent Orange examination report; his July 2014 statement.  

In support of his claim, he submitted various lay statements.  In an undated affidavit, W.N.M. stated that while stationed in Vietnam in 1969-1970, he hit the Veteran with a two-and-a half ton truck.  He indicated that the truck pinned the Veteran against a building causing injuries to his back, as relevant.  W.N.M. also stated that the Veteran was taken to a field hospital and a couple of days later sent to a hospital in Saigon where x-rays showed a back injury with a bruised sternum.  He spent 3-4 days in the hospital and was issued a limited duty profile. In a March 2007 affidavit, Sgt. A.L.L. stated that he witnessed the Veteran get hit by a truck in service.  

In an undated affidavit, L.H.B. stated that while stationed in Tayninh, Vietnam in 1969-1970, he witnessed the Veteran get hit by a truck.  L.H.B. stated that the Veteran went to the field hospital for treatment, was later taken to a hospital in Saigon, and was then issued a profile upon hospital discharge.  

These above-noted lay persons are competent to provide these statements to the extent that they report what they had observed during service.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's statements suggesting that his back disability had onset in service are not credible.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether the lay statements are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The above-noted lay statements are not credible. The Veteran and the lay witnesses are alleging that the Veteran was struck and pinned to a wall by a two-and-one half ton truck, known as a "deuce and a half." Given the incident described, and in particular the allegation that the Veteran was hospitalized the STRs show no complaints, treatment, and/or diagnoses referable to the Veteran's low back, with the exception of a low back pain complaint with urinary frequency which was diagnosed as urinary infection, and not due to trauma.  Additionally, on a June 1970 medical history report for inclusion in his dental health record, the Veteran indicated "No" to the question of whether he had ever had painful or swollen joints.  

Upon service separation in December 1970, the Veteran completed a Report of Medical History on which he checked the box "No" when asked whether he had or had had recurrent back pain.  In addition, the military physician who conducted the December 1970 separation examination determined that clinical evaluation of the Veteran's spine was normal.  Lastly, the Veteran's service records do not show that he was ever issued a physical profile for a back disability, as alleged.  

The Board affords great probative weight to the Veteran's STRs, particularly the December 1970 separation medical history and examination reports.  They are probative both as to the Veteran's subjective reports and their resulting objective findings, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  There is no probative evidence demonstrating that the Veteran experienced chronic symptoms of a back disorder during service.  38 C.F.R. § 3.303(b).  

The Veteran testified that he sought treatment for his back disability within his first year of service separation; he identified back treatment from "Dr. McCall" and "Dr. Modish," but stated that both doctors had since deceased.  See May 2010 hearing transcript.

Low back complaints are not reflected in the record until 2001 at which time he was involved in a civilian work-related back injury.  See June 2008 records from Spartanburg Neurosurgical Institute, P.A. Thereafter, he was seen in 2005 with complaints which dated back to the work-related injury.  The record then reflects June 2008 private treatment for a progression in chronic lumbago and known lumbar degenerative disc disease at L3-4 through L5-S1, as relevant.  In May 2009, SSA deemed the Veteran disabled due to disorders of the back (degenerative and discogenic), and secondary osteoarthrosis and allied disorders.  See Disability Determination and Transmittal dated in June 2009.

The first x-ray evidence of arthritis of the lumbar spine in the claims file is dated in 2008, which is approximately 38 years after service discharge.  See June 2008 Radiology Report from Spartanburg Regional Medical Center.  To the extent that the x-ray reports generated in conjunction with the 2001 work injury (not available here) show x-ray evidence of arthritis in the lumbar spine, any such evidence is still dated decades after service discharge.    
 
Because arthritis is an enumerated disease listed in 38 C.F.R. § 3.309, a continuity of symptoms may be used to establish service connection.  See Walker, supra.  The Veteran has competently reported having had low back pain in service.  However, the Board finds the lay assertions as to continuity of symptomatology not credible because they are outweighed by the highly probative medical evidence showing no low back complaints in the record until 2001.

The record also lacks competent and probative evidence of a nexus between the current back disability and service.  After examining the Veteran and reviewing his claims file, a March 2012 VA medical examiner determined that the Veteran's low back disability is less likely as not related to active service.  The examiner reasoned that although lay statements indicate that the Veteran injured his back in service, there is no data in the claims file to suggest a chronic back disability originated in service.  The examiner also observed that the Veteran indicated "no" for the recurrence of back pain on his separation Report of Medical History.

The Board assigns the March 2012 VA opinion great probative weight.  In arriving at the opinion that the low back disability is less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs and the lay statements provided, and presented a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted, laypersons, such as the Veteran and his fellow service members referred to above, are competent to report observable symptoms, such as the Veteran experiencing pain in his low back.  However, the question of whether his current low back disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the laypersons have the appropriate training, experience, or expertise to provide a medical opinion concerning a spine disability, they are not competent to comment on the etiology of the Veteran's current low back disability.  The competent medical evidence outweighs the unsubstantiated lay reports regarding etiology.

In passing, the Board also observes that the Veteran submitted VA compensation claims for certain disabilities in 1978 and 2002, but made no mention of a low back disability.   

Most critically, the Veteran's essential contention of a nexus between his current disability and the reported low back injury in service has been fully investigated as mandated by the Court's decision in Jandreau.  For the reasons and bases discussed above, the competent and probative evidence indicates that his current low back disability is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.

B.  Skin Disability

The Veteran asserts that he has a current skin disability that is related to his in-service skin treatment.  

He is currently diagnosed with tinea cruris.  See March 2012 VA examination report.  In addition, the record confirms that he received treatment for a skin disability during service.  In this regard, an October 1968 STR shows that he was hospitalized for approximately 12 days due to cellulitis of the groin and when discharged from the hospital, it had healed completely.  In 1969 and 1970, he experienced episodes of a rash in the groin area, diagnosed as tinea cruris.  On his December 1970 Report of Medical History upon service separation, he indicated a history of skin diseases, and the medical examiner noted the Veteran's cellulitis in service and that he was well now. On the Report of Medical Examination, clinical evaluation of the skin revealed multiple scattered papules on his back, chest, and abdomen that were improving.

Skin complaints are not shown again in the record until 1984 at which time he underwent a VA Agent Orange examination and was diagnosed with recurrent folliculitis.  Thereafter, there is no evidence of skin complaints until he filed the service connection claim for cellulitis in 2008.
  
To ascertain the nature and etiology of the Veteran's current skin disability, VA afforded him a compensation examination in March 2012.  After examining the Veteran, the examiner diagnosed him with tinea cruris and determined that such disability is less likely related to the treatment the Veteran received on active duty.  The examiner reasoned that Veteran was treated for tinea in service only on a few occasions, and noted that there is no evidence of a chronic fungal infection for many years since active service.  The examiner explained that the presence of a few episodes of tinea in service and then again many years later does not demonstrate a persistent problem.  The examiner acknowledged that in some case, there is a frequent recurrence of tinea, but noted that the Veteran's tinea is usually cured by topical medications.  The examiner also stated that cellulitis was not present.

The March 2012 VA opinion is highly probative.  In arriving at the opinion that the current tinea cruris is less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the pertinent STRs, and presented a clear rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Notably, there is no competent and probative evidence demonstrating a nexus between the current skin disability and service.  

To the extent that the Veteran's statements are offered as competent evidence of a nexus, he, as a lay person, does not possess the requisite medical expertise to render a competent medical opinion regarding the relationship between his current skin disability and the in-service skin treatment.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the dermatological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Jandreau, 492 F.3d at 1376.  Consequently, the Veteran's purported opinion relating his current skin disability to active service is of no probative value.  Notably, the competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.  

As indicated, the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  However, he does not assert and the evidence does not show that he is diagnosed with any skin disability associated with herbicide exposure and the December 1984 examiner specifically stated that the folliculitis diagnosed at that time was probably not related to Agent Orange. There is no current evidence of a diagnosis or treatment for folliculitis.  See McClain, supra.

Most critically, the Veteran's essential contention of a nexus between his current disability and the skin treatment in service has been fully investigated as mandated by the Court's decision in Jandreau.  For the reasons and bases discussed above, the competent and probative evidence indicates that his skin disability is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.
 

C.  Bilateral Leg Disability 

The Veteran also asserts that his currently diagnosed bilateral leg disability is related to his active service.  Specifically, he indicates that he began experiencing bilateral leg pain after his in-service hospitalization for cellulitis of the groin.

The Veteran is currently diagnosed with peripheral neuropathy, bilaterally.  However, there is no evidence of an in-service injury or disease of the peripheral nerves or chronic symptoms of peripheral nerve disorder during service.   His STRs, to include the records pertinent to the cellulitis hospitalization, do not show any complaints, treatment, or diagnosis of a neurologic disability in the lower extremities or indicative symptoms.  In addition, at the December 1970 service separation examination, his lower extremities and neurologic system were clinically evaluated as normal.

Moreover, there are no symptoms of peripheral neuropathy in the legs during the first post-service year, or any diagnosis or findings peripheral neuropathy of any severity during the one year post-service presumptive period.   In fact, the first symptoms and diagnoses of peripheral neuropathy are not shown in the record until after his 2001 work related injury, decades after service separation.  In this regard, 2008 private and VA treatment records show complaints of radicular symptoms in the right and left lower extremities apparently stemming from the 2001 work related injury.  See May 2008 treatment notes provided by Westmoreland, Hicklin, and Coley; VA treatment notes dated in October 2008, forward.  

The Board also considered entitlement to service connection for peripheral neuropathy of the lower extremities based on continuity of symptomatology since his 1970 service separation because neuropathy is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  However, as noted, the Veteran's service separation examination report does not reflect any complaints suggestive of peripheral neuropathy and no diagnoses of peripheral neuropathy, and there is no indication of neurological symptoms until decades after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for decades after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  The medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of him having had continuous neurologic symptoms since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

The Board also considered the application of the VA regulations governing diseases presumed associated with herbicide exposure as the Veteran had service in the Republic of Vietnam.  While a form of peripheral neuropathy (i.e., early onset) is included as an enumerated disease associated with herbicide exposure under VA regulatory criteria, presumptive service connection under 38 C.F.R. § 3.309(e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure.  In this case, there is no lay or medical evidence of record of "early-onset" peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  

Notably, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his presumed herbicide exposure.  The Board reiterates that peripheral neuropathy did not manifest until many decades after presumed herbicide exposure in service.  

Because the Veteran is not diagnosed with ("early onset peripheral neuropathy, the form of peripheral neuropathy entitled to presumptive service connection under 38 C.F.R. § 3.309(e), entitlement to service connection on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e) is not warranted. 

Additionally, delayed-onset chronic peripheral neuropathy, applicable here, by regulation is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and delayed onset chronic peripheral neuropathy that developed many years later such that chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) were specifically excluded by regulation as a disease associated with herbicide exposure.  See 79 Fed. Reg. 20,308; see also Institute of Medicine, Veterans and Agent Orange: Update 2012 (Update 2012). 

The Board also considered whether service connection is warranted on a direct basis.  However, the record lacks competent and probative evidence demonstrating a relationship between the Veteran's bilateral leg disability and his active military service.  

A VA physician opined  in a June 2010 VA treatment note that it is more likely than not that the Veteran's peripheral neuropathy is related to exposure to Agent Orange in military service.  The VA physician is certainly competent to provide this opinion.  However, the Board found this opinion inadequate because the physician did not sufficiently explain why he attributed the Veteran's peripheral neuropathy to Agent Orange exposure.  See 2011 remand.  The physician only reasoned that the medical evidence did not indicate any other etiology to which peripheral neuropathy might be related.  See also, a January 2011 treatment note and April 2011 letter authored by the same VA physician.  In light of the inadequate opinion, the Board sought further explanation. Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

Consequently, VA afforded him an additional examination in March 2012.  The medical examiner reviewed the claims file, to include the opinion provided by the June 2010 VA physician, but determined that the peripheral neuropathy is less likely as not related to Agent Orange exposure.  The March 2012 VA examiner  explained that  neuropathy associated with Agent Orange exposure has been shown to appear within a year of exposure and generally resolves within a year or two, which is not the case here.  The examiner concluded that there is no evidence the Veteran's peripheral neuropathy having its onset during service and it did not appear within a year or two of exposure.  The Board finds the March 2012 VA opinion highly probative.  In arriving at the opinion that the current peripheral neuropathy is less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the pertinent STRs, and presented a clear rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran's primary assertion is that his peripheral neuropathy is related to service.  Although he has received a recent diagnosis of restless leg syndrome, the evidence does not show it is in any way etiologically related to his active service, to include due to herbicide exposure, nor does the Veteran assert such a relationship.  

Notably, there is no probative evidence relating the current bilateral leg disability to active service.

To the extent that the Veteran's statements are offered as competent evidence of a nexus, he, as a lay person, does not possess the requisite medical expertise to render a competent medical opinion regarding the relationship between his current neuropathy, which began many years after service, and active service, including presumed herbicide exposure.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinion relating the current peripheral neuropathy of the lower extremities to active service is of no probative value. 

Parenthetically, the Board points out that May 2008 private treatment notes from Westmoreland, Hicklin, and Coley show a diagnosis of lumbar radiculopathy which is necessarily related to his non service-connected low back disability and not to any in-service injury, event, or disease.  Lastly the Board observes that the RO recently denied service connection for peripheral neuropathy in June and September 2014 rating decisions.  
    
In summary, the weight of the evidence is against a finding that the Veteran's bilateral leg disability diagnosed as peripheral neuropathy, which was first manifested decades after service separation, is causally or etiologically related to service, to include presumed herbicide exposure during service.  The claim must therefore be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied. 

Service connection for a skin disability is denied.

Service connection for a bilateral leg disability is denied.





REMAND

The Veteran's expressed disagreement with the assigned effective date for the granting of service connection for PTSD is REMANDED to the AOJ for the following action:

The RO will issue to the appellant a Statement of the Case which addresses the appellant's claim. The RO should furnish the appellant with appropriate notice as to the appeal process. Following issuance of the Statement of the Case, the RO should conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


